DETAILED ACTION
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claims 1 and 8 recite “whether another vehicle is parked around the vehicle.” “Around” implies surrounding. One vehicle does not surround another- it parks next to or adjacent to a host vehicle.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sieber et al. (2016/0178740 A1).
Regarding Claims 1 and 8,
Sieber (Figs.1, 4, 6, 9) teaches a non-contact electric power supply system (see fig.1, two spaces for charging two vehicles with two base charging systems 102a,b) in which an electric power receiving coil (116) mounted on a host vehicle (112) is to be opposed to an electric transmitting coil (104) set on a ground (see fig.1), and electric power is to be supplied from the electric power transmitting coil (104) to the electric power receiving coil (116) in a non-contact manner (par [26]), the non-contact electric power supply system comprising:

a moving object sensor (pars [54-55]; living or moving object detection system) that detects whether a moving object is present around the host vehicle (pars [54-55]; each base pad for each parking space would have a moving object detection system, which are each reused for vehicle presence detection. Thus, the moving object detection system would detect whether an object is present around the host vehicle 112); and 
an electric-power-supply control circuit (408) that stop or reduces the electric power supply when a moving object is detected by the moving object sensor (fig.9, pars [55, 69]), wherein 
when it is detected that the other vehicle is parked, a detection region of the moving object sensor is expanded as compared to when it is not detected that the other vehicle is parked (see figs.1, 4, 6, 9; when the host vehicle is charging, a detection region of the moving object sensor is on to detect a moving object. Then, when a second vehicle arrives in the second adjacent parking space, the second sensors 406 detect the approaching of the second vehicle. Once the adjacent vehicle is there and parked, the power supply starts, and the adjacent sensors 406 shift to motion detection to detect the moving object. This increases/expands the detection region (host region and other vehicle region) of the system compared to when there is only the detection region of the host vehicle and the other vehicle is absent)).

Note:  The claim recites “system” in the preamble-Sieber’s Fig.1 is the “system” with sensors for each parking space. Thus, the “system”/all of Siebel’s Fig.1 detects the approach of another vehicle and makes the detection region larger. There is nothing in the independent claims that indicate applicant’s intended design of using the host vehicle to detect the parked adjacent vehicle, and then increasing the detection zone around the host vehicle based on the distance to the adjacent vehicle (see claim 5).  
Regarding Claim 2, 
Sieber teaches the claimed subject matter in claim 1 and Sieber further teaches detecting a moving object in the detection region with a moving object sensor (406a-406f) (par [55]) set in the host vehicle (figs.1, 4, 6; par [54]; “the radar modules 406a-406f may be installed on a vehicle as either a vehicle pad integrated system”). 
Regarding Claim 3, 
Sieber teaches the claimed subject matter in claim 1 and Sieber further teaches detecting a moving object in the detection region with a moving object sensor (406a-406f) set on the ground (Figs.1, 4, 6, 9, pars [55, 69]; Sieber teaches the moving object sensor 406a-406f for detecting a moving object is set on the ground via the base pad 404). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieber et al. (2016/0178740 A1) in view of Ichikawa (2014/0092243 A1).
Regarding Claim 2, 
Sieber teaches the claimed subject matter in claim 1 and Sieber further teaches detecting a moving object in the detection region with a moving object sensor (406a-406f) (par [55]) set in the host vehicle (figs.1, 4, 6; par [54]; “the radar modules 406a-406f may be installed on a vehicle as either a vehicle pad integrated system”). 
In order to expedite prosecution, Ichikawa is being relied upon to further illustrate that it is known in the art to have a moving object sensor set in the host vehicle. 
Ichikawa (Fig.7) teaches a moving object sensor (120F, 120R, 121L, 121R) for detecting a moving object in the detection region (pars [59, 63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon Ichikawa. The motivation would have been for the obviousness of placing moving detection sensors on the host vehicle to detect the moving object around it. 
Regarding Claim 4, 
 Sieber teaches the claimed subject matter in claim 1 and Sieber further teaches the detection region includes a side of the vehicle (See fig.9, par [69]; 904 covers the sides of the vehicle 950).
Sieber does not explicitly disclose the detection includes a front of the host vehicle. 
Ichikawa (Fig.7), however, teaches the detection region for detecting the moving object also includes a front of the host vehicle (see fig.7, pars [59, 63]; camera 120F are used for detecting the moving object infront of the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sieber’s detection region to include a front of the 
Regarding Claim 6, 
Sieber teaches the claimed subject matter in claim 1 and further teaches determining, whether the other vehicle is parked near the host vehicle (pars [55, 60, 62-63]; The sensors 406a-406f in the adjacent parking space determine when the adjacent vehicle is approaching and parked over the parking space near the host vehicle). 
Sieber does not explicitly disclose a camera that is set on the ground photographs a periphery of the host vehicle. 
Ichikawa (Fig.12), however, teaches a camera (251-254) set on the ground (since the power transmission apparatus 200A is set on the floor, the camera 251-254 are set on corners of the floor) and photographs a periphery of the host vehicle (100A, pars [126-127]).
Thus, the combination teaches placing in the system of Sieber cameras on the ground/floor for both parking spaces results in monitoring the region around the host vehicle and determining whether the other vehicle is parked near the host vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sieber to include a camera in all corners of Sieber’s parking spaces. The motivation would have been to more accurately and robustly detect the surroundings of the parking spaces in which the host and the other vehicle may be parked. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieber et al. (2016/0178740 A1) in view of Widmer et al. (2014/0333256 A1).
Regarding Claim 7,

Widmer, however, teaches after a moving object is detected in the detection region and the electric power supply is stopped or reduced, starting the electric power supply or returning the electric power supply to normal electric power supply when a preset interruption time elapses without a moving object being detected in the detection region (par [73]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sieber’s teachings to start or resume the normal power supply when a preset period of time elapses without a moving object being detected. The motivation would have been to automatically resume power transfer without user intervention when a moving object is no longer being detected in the detection region. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, does not explicitly disclose “further comprising detecting the other vehicle using distance sensors that are respectively provided on a side in a front and a side in a rear of the host vehicle and detect a distance to an object 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836